J-S68029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE MATTER OF THE ADOPTION        :   IN THE SUPERIOR COURT OF
 OF: D.R.P.                           :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.D., MOTHER              :
                                      :
                                      :
                                      :   No. 1097 WDA 2019

              Appeal from the Decree Entered June 21, 2019
  In the Court of Common Pleas of Erie County Orphans' Court at No(s):
                          124 in Adoption 2018

 IN THE MATTER OF THE ADOPTION        :   IN THE SUPERIOR COURT OF
 OF R.Z-W.P.                          :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.D., MOTHER              :
                                      :
                                      :
                                      :   No. 1098 WDA 2019

              Appeal from the Decree Entered June 21, 2019
  In the Court of Common Pleas of Erie County Orphans' Court at No(s):
                         124A in Adoption 2018

 IN THE MATTER OF THE ADOPTION        :   IN THE SUPERIOR COURT OF
 OF: J.L.P.                           :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.D., MOTHER              :
                                      :
                                      :
                                      :   No. 1099 WDA 2019

              Appeal from the Decree Entered June 21, 2019
  In the Court of Common Pleas of Erie County Orphans' Court at No(s):
                         124B in Adoption 2018

 IN THE MATTER OF THE ADOPTION        :   IN THE SUPERIOR COURT OF
 OF: E.R.P.                           :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.D., MOTHER              :
J-S68029-19


                                               :
                                               :   No. 1100 WDA 2019
                                               :

                 Appeal from the Decree Entered June 21, 2019
     In the Court of Common Pleas of Erie County Orphans' Court at No(s):
                            124C in Adoption 2018


BEFORE:      GANTMAN, P.J.E., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED JANUARY 06, 2020

        B.D. (Mother) appeals from the trial court’s decrees1, entered in the

Court of Common Pleas of Erie County, involuntarily terminating her parental

rights to her four minor children, D.R.P. (born 6/2006), R.Z.-W.P. (born

1/2009), J.L.P. (born 5/2012) and E.R.P. (born 10/2015) (collectively,

Children).2 After careful review, we affirm.3

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Biological father, J.P., has filed a separate appeal from the court’s decrees
terminating his parental rights to Children. See 1094 EDA 2019, 1095 WDA
2019 & 1096 WDA 2019.

2  The court appointed Attorney Christine Konzel as counsel to represent
Children’s legal interests in the contested termination matter. Attorney Alison
Scarpitti was appointed as Children’s guardian ad litem. See 23 Pa.C.S. §
2313(a) (children have statutory right to counsel in contested involuntary
termination proceedings) and In re K.R., 200 A.3d 969 (Pa. Super. 2018) (en
banc), but see In Re: T.S., E.S., 192 A.3d 1080, 1092 (Pa. 2018) (“[D]uring
contested termination-of-parental-rights proceedings, where there is no
conflict between a child’s legal and best interests, an attorney-guardian ad
litem representing the child’s best interests can also represent the child’s legal
interests.”).

3Erie County Office of Children & Youth (OCY) did not file a brief in the matter.
However, OCY takes the position that “there is no discernible mistake of fact



                                           -2-
J-S68029-19



       Father is a truck driver who is on the road an average of five to seven

days a week.        Mother was a stay-at-home mother at the time of the

termination hearings, who was in charge of Children while Father was working.

In June 2017, while Father was in Florida for his job, D.R.P. told him in a

phone call that Mother had smacked him on the back during an argument.

Father called Erie County Office of Children & Youth (OCY) and relayed his

concerns about Mother, the existence of deplorable conditions in the family

home, and apparent domestic violence and Mother’s mental health issues

(diagnosis of bipolar disorder and clinical depression).4      In response, OCY

initiated family-based mental health services for the entire family. In July

2017, a caseworker had contact with Children who had indicated that they

were fearful for their safety and had suffered injuries as a result of another

physical altercation at home.          On July 25, 2017, OCY sought protective

custody of Children; the court subsequently adjudicated Children dependent

and placed them in foster care.          Mother admitted that she had physically

abused Children, that Children reported they are fearful of her, that she had

two children removed from her care over 20 years ago, and that she has a

criminal history of aggravated assault and criminal conspiracy.

____________________________________________


or error of law committed by the trial court which would warrant reversal of
its decision.” OCY Letter, 11/18/19.

4Father also testified that he was advised by OCY to file a protection from
abuse (PFA) petition against Mother to prevent Children from being taken
away from him. N.T. Termination Hearing, 5/6/19, at 44-47. Father complied
and filed the petition; however, he later withdrew the petition.

                                           -3-
J-S68029-19



      OCY formulated a dispositional plan for the family.      Parents were to

participate in random urinalysis testing, psychological evaluations, bonding

assessments, mental health treatment, and advised to maintain safe and

stable housing. The court granted Parents supervised visitation with Children.

Father’s visitation progressed to unsupervised for just two visits in June 2018,

but returned to supervised in the summer of 2018 after OCY discovered that

Father had been allowing Mother to have unauthorized and unsupervised

contact with Children.

      Jennifer Adams, a therapist with Parkside Psychological Associates,

testified that she provided counseling with Mother’s family beginning in late

2017/early 2018. N.T. Termination Hearing, 4/11/19, at 7-9. Adams focused

on rapport building, assessment and treatment planning, and techniques for

Parents to use to validate and support the Children. Id. at 9. Adams testified

that D.R.P. had told her he witnessed violence between Mother and one of his

brothers in the home, observed fights “that involved throwing things between

[F]ather and [M]other,” and reported that Mother had been physically abusive

towards him. Id. at 19.

      Doctor Peter Von Korff, an expert in the field of psychology and bonding

assessments, testified that termination would be in Children’s best interests.

Doctor Von Korff, who conducted a psychological evaluation of Mother,

concluded that she “has unmet needs for attention and gratification and

emotional reward and carries often a lot of hostility about that, and that

hostility sort of leaks out one way or another.” Id. at 33. Doctor Von Korff

                                     -4-
J-S68029-19



also opined that while Mother was open about her flaws, she was “equally

closed to any idea of change or submission to authority,” describing her as a

“change-resistant [and] treatment-resistant person.” Id. at 34. In addition,

OCY Caseworker Lisa Langer testified that Parents seemed unwilling and

resistant to working on the suggested family services. Id. at 94.

      Father admitted to caseworkers numerous times that Mother was

abusive toward the Children, and that he was not around to protect them

because of his work schedule.      Id. at 108.   Caseworkers often observed

Parents failing to intervene when Children were fighting amongst themselves.

Id. at 111. Langer testified that Mother was also verbally abusive to Children,

often calling D.R.P. a “fat a*s” and telling R.Z.-W.P. he had been switched at

birth because he looked “like a Mexican.” Id. at 100. Mother blamed OCY, in

part, for Children being placed into protective custody, calling the caseworkers

liars who acted upon unfounded allegations of abuse.          N.T. Termination

Hearing, 5/6/19, at 33-34.

      In October 2018, OCY changed the goal from reunification to adoption.

On November 27, 2018, OCY filed four petitions to involuntarily terminate

Mother’s parental rights to Children. The court held termination hearings on

April 11, 2019 and May 6, 2019. After reviewing the evidence and testimony

presented at the hearings, on June 21, 2019 the court issued decrees granting

termination pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8), and (b).

      Mother filed a timely notice of appeal and court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. She presents

                                     -5-
J-S68029-19



the following issue for our consideration: “Did the [t]rial [c]ourt abuse its

discretion in terminating [Mother’s] parental rights when the record is

comprised of insufficient competent evidence.” Appellant’s Brief, at 6.

        In a proceeding to terminate parental rights involuntarily, the
        burden of proof is on the party seeking termination to establish
        by clear and convincing evidence the existence of grounds for
        doing so. The standard of clear and convincing evidence is defined
        as testimony that is so “clear, direct, weighty and convincing as
        to enable the trier of fact to come to a clear conviction, without
        hesitance, of the truth of the precise facts in issue.” It is well[-]
        established that a court must examine the individual
        circumstances of each and every case and consider all
        explanations offered by the parent to determine if the evidence in
        light of the totality of the circumstances clearly warrants
        termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to determining whether

the trial court’s decree is supported by competent evidence. Id.

        Mother’s argument section of her brief discusses the sufficiency of

evidence, as it relates solely to termination under 23 Pa.C.S. § 2511(b). Thus,

we confine our appellate review to this specific subsection of the Adoption

Act.5

        In In re T.S.M., 71 A.3d 251, 267 (Pa. 2013), our Supreme Court noted

“if the grounds for termination under subsection (a) are met, a court ‘shall

____________________________________________


5   23 Pa.C.S. §§ 2101-2938.


                                           -6-
J-S68029-19



give primary consideration to the developmental, physical and emotional

needs and welfare of the child.’”        23 Pa.C.S. § 2511(b).        Moreover,

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into needs and welfare of a child.” In re C.M.S., 884 A.2d 1284, 1287

(Pa. Super. 2005). Further, in In re E.M., 620 A.2d 481 (Pa. 1993), this

Court held that the determination of the child’s “needs and welfare” requires

an examination of “the status of the natural parental bond.” Id. at 485. The

“utmost attention” should be paid to discerning the effect on the child of

permanently severing the parental bond. In re K.M., 53 A.3d 781, 791 (Pa.

Super. 2012), overruled on other grounds by In re Adoption of L.B.M., 161
A.3d 172 (Pa. 2017).

      Mother contends that Dr. Von Korff’s observations about E.R.P.’s

attachment issues had more to do with his age, “rather than the actions or

inactions of [M]other.”   Appellant’s Brief, at 11.   Mother also asserts that

where Dr. Von Korff testified that J.L.P. and R.Z.-W.P. had happy memories

of their times with Parents, termination would have a negative effect on these

children. Accordingly, she claims that the doctor’s findings are flawed and

should not have been relied upon by the trial court to terminate her parental

rights under section 2511(b).

      While Dr. Von Korff testified that some of the children had positive

memories of Parents, he definitively testified that the attachment orientation

between Mother and Children was insecure.           N.T. Termination Hearing,

4/11/19, at 42. Doctor Von Korff also opined that Mother lacked “instrumental

                                      -7-
J-S68029-19



care” in dealing with Children, failing to appropriately comfort or be sensitive

to their needs. Id. at 49. D.N.P. also expressed a deep hostility towards

Mother for her abusive behavior, which Dr. Von Korff testified was caused by

a “pathological influence on him [by Mother].” Id. at 55. Finally, Dr. Von

Korff opined that severing ties to Parents would be recommended where the

family environment “as a whole was destructive to their attachment security

and [the Children’s] emotional well-being.” Id. at 58.

      In addition to Dr. Von Korff’s testimony, caseworker Shannon Spiegel

and OCY supervisor Julie Lafferty testified that due to Children’s unhealthy

bond with parents, terminating their parental rights would be in Children’s

best interests and that an adoptive resource was necessary for Children to live

“healthy, happy, successful lives.” Id. at 116, 123, 139.

      After reviewing the parties’ briefs, relevant case law and the certified

record on appeal, we affirm the trial court’s decrees terminating Mother’s

parental rights to Children on the basis of the trial court opinion authored by

the Honorable Shad Connelly. Judge Connelly’s opinion thoroughly analyzes

the issue raised on appeal by Mother, supporting termination with reference

to relevant testimony and evidence from the two-day hearing. Specifically,

termination is proper under section 2511(b) where several OCY employees

and Dr. Von Korff testified that termination would be in Children’s best

interests where Children need security and dependency which they have not

been able to receive from Mother. Further, Children are thriving in their pre-

adoptive homes and have positive attachments to their foster families. See

                                     -8-
J-S68029-19



In re T.S.M., 71 A.3d 251, 268 (Pa. 2013) (“Common sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster

parents.”).

      Accordingly, we discern no abuse of discretion or error of law by the trial

court where its decrees are supported by competent evidence. In re A.R.,

supra. We instruct the parties to attach a copy of Judge Connelly’s opinion

in the event of further proceedings in the matter.

      Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/6/2020




                                      -9-
                                                                                   Circulated 12/23/2019 01:48 PM




IN THE MATTER OF
THE ADOPTION OF                                       IN THE COURT OF COMMON PLEAS
D�R.P., R.Z.-W.P., J. LP.,
AND E.R.P.                                           OF ERIE COUNTY, PENNSYLVANiA .
                                                     ORPHAN'S COURT DIVISION

APPEAL OF B.D.,                                        NO. 124, 124A, 124B, 124C OF 2018
Natural Mother



                                        1925(a) OPINION

       On June 21, 2019, an order was entered terminating the parental rights of the natural

mother, B.D. to her children D.R.P.; R.Z.-W.P., J.L.P. and E.R.P. The mother now challenges

that order. A timely Notice of Appeal, and A Statement Pursuant to Pa. R.A.P. 19�5 were filed

by the B.D.'s counsel, Patrick W. Kelley, Esq. A review of the record supports the Court's

determination that OCY presented sufficient clear and convincing evidence to terminate the

mother's parental rights pursuant to 23 P�. C.S.A. §§ 25111 (a)(l ),(2),(5),(8), and is in the best

interests of the children under 23 Pa. C.S.A.§ 251 l(b). It is therefore requested the Superior

Court affirm the order.

                           PROCEDURAL HISTORY AND FACTS

        D.R.P., born June 6, 2006; R.Z.-W.P., born January.27, 2009; J.L.l>., born May, 8, 2012;

 and E.R.P., born October 12, 2015, are all children ofB.D., natural mother, and J.P., natural

 father. The family had been living in North Carolina, but moved to Erie. In May, 2017, OCY

 received allegations that the mother had physically assaulted some of the children. The father

 filed a PFA Petition on behalf of the children against the mother that was eventually withdrawn.

 Services were opened with OCY in May, 2017, but ultimately, all four children were removed

 from the parents' care and placed in foster care. An Adjudication/Dispositional Hearing was held




  F
      ILE
         SEP 16 2019
 � Regi�.��.r.-�-�.��1-�s
                          D   j
                               .
                                                       ffil©@rPW
                                                                               .

                                                                                                     ----
on August 14, 2017 before this court. OCY had filed Dependency Petitions for the children. The

parents stipulated that their children were without proper parental care or control based upon the

following allegations:

        1. The (parents have) a history with the Agency due to concerns of abuse, unstable
       housing, domestic violence, and lack of follow through with services. Furthermore, the
       family was involved with ongoing services since May, 2017 and (they) failed to alleviate
       the issues;                                  ·
        2. The (parents) have an extensive history in North Carolina due to concerns of physical
       abuse, neglect, deplorable home conditions, and drug and alcohol abuse. The cases in
       North Carolina were ultimately unfounded and closed by CYS.
        3. The (parents) have failed and/or are unwilling to provide a safe and stable living
       environment. Furthermore, the home had an infestation of mice and bed bugs in May,
       2017 and the conditions have since worsened resulting in the family being evicted.
        4. The (parents) have failed and /or are unwilling to seek treatment for (their) mental
       health.


The mother additionally admitted:

        5. (The mother) has previously had two children removed from her care over 20 years
       ago and successfully placed for adoption;
        6. (The mother) has physically abused the minor (children). Furthermore, the ( children)
       reported that (they are) fearful of (the mother) due to her hitting, scratching, pulling
       (their) hair, and throwing objects at (them);
        7. (The mother) has a criminal history including Aggravated Assault and Criminal
       Conspiracy.

The father additionally admitted:

          5. (The father) has failed to prevent physical abuse to the minor (children). Furthermore
        (the father) disclosed witnessing the abuse and neglect of his (children) on multiple
        occasions; however he has failed to protect the ( children);              ·
          6. (The father) has failed to provide a safe and stable home for the minor (children).
        Furthermore, he continues to leave (the mother) in a caregiver role despite witnessing
        abusive behaviors.

        Services had been extended to the family prior to the necessity of the children's removal

and adjudication of dependency. Calls were received by OCY in May, 2017 alleging physical

abuse to the children. Investigations determined the abuse was unfounded, but services were

opened. Subsequently, J.P. filed a Protection From Abuse Act Petition on behalf of the children

                                                 2
against the mother, B.D. Prior to any action on the petition, the children were removed and the

dependency actions begun. The court issued a Dependency/Dispositional Order on August 17,

2017, finding all 4 children dependent based upon the stipulated allegations of fact, and ordering

the parents to be involved with a number of services. The goal was reunification of the family.

       One of the main agencies involved with the family was Family Based Mental Health.

Jessica Edmunds was the therapist assigned to the family. Edmunds began working with the

family in June, 2017, and described the program as providing services in therapy, case
                                        I




management and crisis. The goals or problem areas being addressed with the family were:

community- maintaining contact with all family service providers; family- boundaries and

expectations and consequence with the parents, including anger management and parenting

techniques; and individual - needs such as coping and communication skills.

        Initially, J.P. and B.D., the parents, were together in sessions. However, their relationship

during the sessions was deemed "too toxic" by Ms. Edmunds, meaning constant arguments,

disagreements, an overall unhealthy atmosphere. Eventually, the joint sessions were terminated,

and the parents were seen individually once they had split up. J.P. wanted one of his goals to be

distancing himself from B.D: The father indicated on more than one occasion that he needed to

 distance himself from the mother. Despite the positive effort J.P. appeared to be giving with Ms.

 Edmunds' and the program, she found that he would normally take two steps forward, and then

 two back, Something would cause him to become upset and be more negative .. Although J.P.

 had stipulated to the finding of dependency of his children, he would tell Ms. Edmunds that the

 children shouldn't have been removed.

        B.D. would participate in sessions and read the materials she was given. However, the ,

 mother disagreed with all the parenting techniques with which she was instructed. B.D. never



                                                   3
agreed with any of the materials she was given for the purpose of helping to raise her children.

B.D. was terminated from the Family Based Mental Health program in July, 2018 because she

was deemed not therapeutically appropriate as she refused to utilize the materials she was
                                      ,:.

provided, and was surreptitiously recording therapy sessions.

       The precipitating event which led to the termination of B.D. from the Family Based

service occurred on June 19, 2018. The mother was having a supervised visit with the oldest

child, D.P. Ms. Edmunds was supervising the visit and was observing it behind a one-way

mirror at OCY. The child was not in a good mood, and the mother constantly pressed him as to

what was wrong. D.P indicated that the mother wasn't working to get the children back, and

mentioned abuse. This caused a very vocal and explosive disagreement. B.D. called her child a

"liar", and rejected his feelings about the situation. D.P. started talking about past abuse and told

his mother that if she ever hit him again, he would hit her back. Mom's response was that ifhe

raised a hand to her, she would "beat his ass", and told him he was the reason she had lost her

 family. Ms. Edmunds had to intervene and had the child removed. One of the areas that Ms.

 Edmunds had been working on with B.D was appropriate ways to talk to children. It was another

 of the parenting techniques B.D. rejected, and resulted in the June 19th blow-up. After this visit,

 and the revelation about recording therapy sessions, B.D. was discontinued from Family Based

 Mental Health.

         Shannon Spiegel of OCY was the family's caseworker beginning in December 2017.

 'Throughout the Agency's involvement with B.D., the mother did not acknowledge any issue

 about her ability to care for the children or the reasons the children were in OCY' s care. This

 attitude was in spite of B.D. 's admissions in August, 2017 of her abuse and inability to properly

 parent her children.


                                                   4
       Although the plan through June, 2018 was to reunify the children with the father, who

had split from B.D., he admitted to a "co-dependent relationship" with her, and that he could not

get away from the mother; that she was a "drug" to him .. Services were offered to J.P. to deal

with this co-dependency issue, services he stated he wanted. OCY was going to increase

unsupervised visits with the father one child at a time so as not to overwhelm him. The first

weekend visit on the June 8, 2018 with D.P. went well. There were a number of discussions with

the father that there was to be no unauthorized contact with the mother. Another weekend visit

took place the following weekend, which happened to include Father's Day. At first, it appeared

that visit had no issues. However an allegation was received on June 25th that the father had

taken the child to the mother's house without permission, and that there was a plan to reunite

with the children, then with mom, and move out of state. J.P. was confronted with this allegation.

Initially the father said B.D. showed up at a friend's picnic unexpectedly where the dad and child

were, and that he later left. Ms. Spiegel talked to D.P. later about how the visits were going. Ms.

Spiegel learned that J.P. had taken D.P. over to the mother's residence, where the child spent the

night. D.P. told Spiegel that he didn't want to go to his mother's on Father's Day, but he didn't

want to disappoint his dad. D.P. had never been to the mother's residence, but was able to

 describe the layout, and said morn knew they were corning because they didn't have to break into

 the house. The father was confronted after Ms. Spiegel talked to D.P., and he admitted he

 allowed the child to have unsupervised, unauthorized contact with B.D. and let the child spend

 the night. Unfortunately, after this visit, D.P:'s behaviors escalated in the foster home, and he

 ultimately had to be removed. D.P. also had to be hospitalized for mental health reasons a little

 later in the summer. Jessica Edmunds stated there was a correlation between the visits with morn

 in June and the escalation in D.P.'s behaviors.


                                                   5
       Shannon Spiegel concluded that despite the efforts of O.C.Y., Family Based Mental

Health and other services, the ties between the mother and father were not being eliminated. J.P.

had not alleviated any of his co-dependency with the mother, and failed to show the ability to

care for himself, or care for his children. Despite the lengthy history of involvement with child

protective agencies in multiple jurisdictions, the dad did not acknowledge or realize why his

children were in care. J.P.'s relationship with OCY was turbulent at times. He would thank the

Agency for intervening and helping him, and later accuse it of kidnapping children and selling

them. J.P. did not consistently accept responsibility as to the reasons his children were

adjudicated dependent. B.D. had been terminated from services by Family Based Mental Health

after it was determined the mother was not involved with it on a therapeutic level, and she was

recording sessions without permission.



       Julie Lafferty, a supervisor at OCY, was involved in the case from its inception in July,

2017, and was Shannon Siegel's supervisor. Ms. Lafferty corroborated Spiegel's description of

the father's attitude towards OCY. From J.P.'s allegations of kidnapping; taking children for

cash; and illegally removing them and stealing them every day, to his contacting a state

representative's office claiming his children were kidnapped, and his wife wasn't being given a

chance to work for reunification, Lafferty concluded the circumstances of the children's

placement had not been alleviated by the parents. Ms. Lafferty indicated she had received what

she deemed as threats from the parents, and noted a post that B.D, had placed on Facebook

entitled "Is it ethical to kill your CPS worker." (4/11/2019 NT. pp. 135, 138). Ms. Lafferty did
                                    .                                          .
not believe J.P. could protect the children from B:D., or that he would choose them over morn,

because he and the mother had no desire to be apart, or give each other up. Neither parent has



                                                  6
any idea how their behaviors affect their children, and the children do not believe dad will

protect them, but rather that he will get back together with the mother, once again putting them

in harm's way.

       J.P. admitted taking D.P. to see the mother; that he has discussed moving to North

Carolina with the children; and that he still feels the children were prematurely removed. The

father agreed that he stated his relationship with B.D. was like an addict relapsing, and that he is

co-dependent with her. J.P acknowledged the children suffered frcim past abuse and trauma and

that there was not a healthy relationship between the mother and children.

       Peter von Korff, Ph.D., a licensed clinical psychologist, worked with all members of the

family and had dozens of meetings with them. (4/11/2019 N.T. pp. 28-29). Von Korff performed

a bonding assessment of both parents. The instrument used for the bonding assessment was the

Adult Attachment Interview, (AAI), which examined a person's general approach to close,

intimate contacts. Id pp. 30-31. The instrument used for the psychological evaluation was the

MMPI-2. That test, containing 567 true/false questions, offers impressions of psychological

adjustment. Id. The result of the AAI of B.D. had Dr. von Korff noting that the mother

approached adult and parenting relationships in a fluid, self- contradictory manner. Dr. von Korff

was not able to classify her according to the criteria of the AAI, which was an acceptable

outcome. Id. The testing with the MMPI-2, revealed that B.D. had a histrionic tendency in her

personality. She was driven for attention and had difficulty sustaining emotional calm in problem

settings. According to Dr. von Korff, the mother had unmet needs for attention and gratification,

and she carried a lot of hostility about that. Id. p.33. In addition, Dr. von Korff stated that B.D.

was" uncommonly open about faults and flaws but closed to any idea of change or submission to

authority." Id p.34. Dr, von Korff characterized the mother as being change-resistant, head-


                                                   7
strong, bull-headed, and unpredictable. Id. pp. 3 4-3 5. Dr. von Korff concluded that the results of

the testing predicted inconsistencies in B.D.'s way of functioning, meaning she would be

sensitive to her children one moment, dismissive at another. The children would likely feel

insecure in the mother/child relationship and be insecurely attached to the mother. Id. p. 42

       The children were evaluated by Dr. von Korff, and that testing corroborated his findings

concerning both parents. D.R.P. was viewed as looking for conventionality, stability, security, all

things he felt he was not getting a chance to get. Id. pp. 46-48. R.Z.-W.P. had insecure avoid.ant

orientation toward attachment; he was accustomed to substandard parental attention and support.

The child saw his mother as lacking sensitivity, caring and a comforting nature. He learned to

shut down on the part of life regarding the importance of dependency on parents. Id. pp. 48-49.

       J.L.P.'s evaluation gave the impression of an insecure attachment state of mind. The child

was accustomed to substandard parenting, similar to R.Z.-W.P., and looked at himself as

functioning independently from his parents. Id. pp. 50-51. A different procedure was used for the

youngest child, E.R.P., as he too young for standard testing to be used. He was placed in a room

with B.D. The mother was instructed to leave, and not come right back even if the child started

crying .. B.D. refused to follow that directive. When she left and the child started crying .she

came back. B.D. tried to comfort the child, but she could not. E.R.P. cried for "mama", and when

his foster mother came in, she was able to comfort the child. This was evidence, according to Dr.

von Korff, that this child was not secure with B.D. Id pp. 51-5 2. Dr. von Korff s conclusion as

to all the children was that the parents were lesser figures in the attachment world than their

foster parents. Id. pp. 52-53.

        Dr. von Korff, in his analysis of the parents' treatment history, noted the parents were

treatment resistant to all the reasonable treatment efforts made by the treatment agencies. Id. p.



                                                  8
53. J.P. was found to be co-dependent with the mother of the children, which Dr. van Korff

deemed an "unusual way ofrelating." Id. p. 53-54. Dr. van Korff concluded that the children's

environment with their parents was destructive to their attachment security and emotional well-

being, characterizing the relationship as a "pathological family environment". Dr. van Korff

opined that these children need secure, steady, dependable parenting, and if severing the parental

bond accomplished that, he had no problem with that. Id p.58.

       Shannon Spiegel, the family's caseworker until October 2018, detailed the progress of the

children in their respective placements .. The children had been able to foster healthy

relationships, and were in places where they're safe and stable. Any bond the children had with

their parents she characterized as unhealthy. Ms. Spiegel concluded that termination would best

serve the needs and welfare of the children, (4/11/2019 N.T. ppll6, 123-124.).

       Previously in this opinion, it was noted that up until the June, 2018, the Agency had been

pursuing a goal of potential reunification of the children with the father. That goal changed once

the Agency became. aware of the overnight visit J.P. permitted between the mother and D .R.P.

Ms. Spiegel was asked why the Agency didn't give J.P. another chance when reunification had

seemed so close. Spiegel viewed that decision by the father to allow the visit as a culmination of

several incidents and with the father's history of not protecting the children, the decision was

looked at as the final one in a string of poor decisions by J.P. Id. p. 125. The father admitted that

the children had been abused and traumatized by the mother, B.D. Ms. Spiegel repeatedly told

J.P., prior to his unsupervised visitation with D.R.P. in June, 2018, that there was to be no

contact with the mother. The father's response was "do you think I'm stupid? I'm stupid but not

that stupid." Id. pp: 125,131-132. This statement highlights the attempted deception J.P. �as

pursuing with OCY as to his relationship with B.D.


                                                  9
       Julie Lafferty concurred with Ms. Spiegel's conclusion that termination of parental rights

would best meet the needs and welfare of the children, and would not detrimentally impact them.

Id. p. 139. Lafferty, who had supervised the case since its inception, noted that the children were

all building healthy, happy, successful lives with healthy attachments in their placements. She

was particularly gratified that D.R.P., although not in an adoptive placement, was doing

exceptionally well. Id. p. 140.

       Jessica Edmunds corroborated Lafferty's assessment of the children's adjustment. She

had continued working with the three oldest children after the goal had been changed to

adoption. At the time of the IVT, Edmunds was no longer working withR.Z.-W.P. or J.L.P. due

to their increased positive behaviors. She was preparing to close out D.R.P. as well because of

hie positive adjustment. Ms. Edmunds found significant improvement in the children since June,

2017. ldpp. 21-23.

        Rachel Campbell, the current caseworker for the children, is a permanency worker with

OCY. Her job is to work with children whose goal is adoption or permanent legal custodianship.,

and work towards establishing permanency for them. Id. p. 141. Ms. Campbell indicated E.R.P.

and J.L.P. were together in an adoptive placement. J.L.P. was improving in school and in the

home, and E.R.P. was doing excellent and very bonded to the family. Id. pp.141-142. R.Z.-W.P.

was also doing well in his adoptive placement. Id. D.R.P ., although doing very well in his foster

placement, was not in an adoptive resource, but the Agency was continuing to pursue options,

including having D.Rl· and R.Z.-W.P. in the same adoptive placement. Id. pp. 142-144.

        D.R.P, age 12, testified that he wanted contact with his dad, didn't want to be adopted but

wanted to stay where he was at; and in the future, he would like his dad to take care of him, if he .

could separate from his (D.J.P.'s) mom. (5/6/2019 N.T. pp. 3-5.). This desire to have no contact



                                                 10
with the mother underscored the effects of the harm she had inflicted on all her children. The

most telling evidence of B.D.'s attitude towards parenting and her children, specifically D.R.P.,

was her acknowledgement that D.R.P. didn't see her as a mother and they had often bumped

heads. But, she said "he's a child, he believes he can run my house, tell me how to raise him. It's

not going to happen that way, I am his mother." 5/6/2019 N.T. p. 33. It is very easy to pr�dict

that the abuse inflicted on D .R.P. by the mother awaited the three younger siblings if the mother

was involved in their lives.

        Hearings were held on the Agency's Petitions to Terminate the Parental Rights of B.D. to

D.R.P., R.Z.-W.P., J.L.P. and E.R.P. on April 11, 2019 and May 6, 2019.1 This Court reviewed

the testimony and evidence presented at the Involuntary Termination Hearings., and issued

Orders on June 21, 20 19. The Agency presented sufficient clear and convincing evidence

justifying the termination of the parental rights ofB. D. to D.R.P., R.Z.-W.P., J.L.P. and E.R.P.

pursuant to 23 Pa. C.S.§§ 2511 (a)(l),(2),(5) and (8), and that termination was in the best

interests of those children under 23 Pa. C.S.§ 2511 (b).

                                              ISSUES PRESENTED

         1. The Court's determination that grounds existed for terminating rights pursuant to 23

             Pa. C.S.A. § 2511 (a) was based upon insufficient evidence and was therefore an

             abuse of discretion.

         2. The Court's determination that termination of parental rights would serve the child's

             best interests was based upon insufficient evidence and was therefore an abuse of

             discretion.




 1
  The approval of the change of goal by this Court was appealed by B.D. The Superior Court affirmed the change of
 goat by Opinion at 1604, 1605, 1606, and 1607 WDA 2018 on May 31, 2019.

                                                        11
                                       STANDARD OF REVIEW

       In reviewing an appeal from an order terminating parental rights,

              Appellate courts must apply an abuse of discretion standard when considering a
              trial courts determination of a petition for parental rights. [The] standard of
              review requires an appellate court to accept the findings of fact and credibility
              determinations of the trial court if they are supported by the record. In re: R.J.T.,
              608 Pa. 9, 9 A.3d 1179, 1190 (2010).

               If the factual findings are supported; appellate courts review to determine if the
                trial ·court made an error of law or abused its discretion. Id. An abuse of
              . discretion does not result merely because the reviewing court might have reached
                a conclusion. Id. Instead, a decision may be reversed for an abuse of discretion
                only upon determination of manifest unreasonableness, partiality, prejudice, bias,
                or ill-will.

                                          DISCUSSION

       In a termination of parental tights hearing, the initial focus is on the conduct of the

parent. The party moving for termination must "prove by clear and convincing evidence that the

parent's conduct satisfies the statutory grounds for termination delineated in Section 251 l(a)."

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). Once these statutory grounds exist, the court

may analyze whether it is in the best interests of the child for parental rights to be terminated. Id.

       The Agency proceeded to seek termination under the following· grounds of Section 2511:

               (a)(l) the parent by conduct which has continued for a period of at least six (6)
               months immediately preceding the filing of the petition either has evidenced a
               settled purpose of relinquishing parental claim to the child, or has refused or
               failed to perform parental duties;

                (a)(2) the repeated and continued incapacity, abuse, neglect or refusal of the
                parent has caused the child to be without essential parental care, control or
                subsistence necessary for the physical or mental well-being of said child and the
                conditions and causes of the incapacity, abuse, neglect or refusal cannot or will
                not be remedied by the parent;

                (a)(5) the child has been removed from the care of the parent by the Court or
                under a voluntary agreement with an agency for a period of at least six (6)
                months, the conditions which led to the removal or placement of the child
                continue to exist, the parent cannot or will not remedy those conditions within a


                                                   12
              reasonable period of time, the services or assistance reasonably available to the
              parent are not likely to remedy the conditions which led to the removal or
              placement of the child within a reasonable period of time and termination of
              parental rights would best serve the needs and welfare of the child;

               (a)(8) the child has been removed from the care of the parent by the court or
               under a voluntary agreement with an agency, 12 months or more have elapsed
               from the date of removal or placement, the conditions which led to the removal or
               placement of the child continue to exist and termination of parental rights would
               best serve the needsand welfare of the child;

               (b) The termination of parental rights of J.P. to R.Z.-W.P., J.L.P., and E.R.P. is in
               the best interest of the children.


         One major aspect of this analysis includes the "nature and status of the emotional bond

between parent and child, with close attention paid to the effect on the child of permanently

severing any such bond." Id. The Superior Court may affirm the trial court's decision regarding

the termination of parental rights with regard to any one subsection of23 Pa. C.S.A. §251 l(a). In

re B.L. W., 843 A.2d 380, 384 (Pa. Super. 2004) (en bane), app. den. 863 A.2d 1141 (2004).

       Preserving Appellant's parental rights is not an acceptable option in this case. "Parental

duty requires that the parent act affirmatively with good faith interest and effort, and not yield to

every problem, in order to maintain the parent-child relationship to the best of his or her ability,

even in difficult circumstances." In re B.N.M., 856 A.2d, 847, 855 (Pa. Super. 2004 ). "A

parent must utilize all available resources to preserve the parental relationship, and must exercise

reasonable firmness in resisting obstacles placed in the path of maintaining the parent-child

relationship." Id.

                The mother admitted a history of allegations of abusive behavior on her part

extending back to when the family lived in North Carolina. In June, 2017, the father filed a

Protection from Abuse Petition on behalf of the children against the mother. The Petition was

dropped when OCY removed the children and filed dependency petitions based in a large degree

                                                  13
on the mother's abuse of the children. Both parents participated in therapy with Jessica Edmunds

from Family Based Mental Health. The sessions started out as joint, but went to individual ones

due to the "toxic" relationship between the parents involving arguments and fighting.

                B.D., the mother, was afforded parenting education involving various techniques

 to care and deal with her children. These parenting sessions were also provided by Family Based

· Mental Health. Jessica Edmunds testified that throughout the involvement with the mother, from

 June 2017 to July 2018, the mother rejected any and all parenting suggestions she received from

 Family Based Mental Health.

                On June 19, 2018, there was a supervised visit at OCY between B.D. and the

 oldest child, D.P. Ms. Edmunds observed the visit from outside the room, through a mirror. D.P.

 was in a bad mood that day and the mother kept pressing him as to what was wrong. Appropriate

 ways to talk to children was one of the topics covered in parenting education B.D. received, and

 rejected. The child began to get more agitated and told the mother she was not working hard

 enough to get the children back, then he talked about past abuse by the mother and said "if you

 hit me again, I'll hit you back. The mother responded that if D.P. raised a hand to her, "I'll beat

 your ass". The mother went on calling the child a liar, blamed him for the family being apart, and

 was screaming at hiin. This took place after a year of attempting to get the mother to

 acknowledge deficiencies in her childrearing and providing methods to correct those

  deficiencies; all of which B.D. rejected.

                 After this visit, it was revealed that the mother had been taping her sessions with

  Family Based Mental Health without permission. As a result of the disastrous visit and revelation

  of unauthorized recording, Family Based Mental Health in July, 2018, discontinued services to

  the mother due to her being therapeutically not appropriate and the surreptitious recording.



                                                  14
       This evidence of the mother's attitude towards services and skills offered her

corroborates Dr. von Korff's opinion of B.D. The mother's resistance to change and antagonism

to authority has been repeatedly demonstrated over the history of this case. The insecurity

observed in all the children related to the unpredictable nature of B.D. 's relationship with them

has also been well-documented. Based upon these facts, the opinion of the workers involved with

the children that termination would best meet their needs and welfare, and that the children

would not be detrimentally impacted by the ending of the parental bond, is fully substantiated.

       The history of this family throughout the years demonstrated the inability of the father to

protect and parent his children. While living in North Carolina, child protective services got

involved with the family due to allegations of abuse. Although those allegations were eventually

deemed unfounded, services were opened. Little or no information is available regarding the

cooperation of the family with North Carolina authorities. One need only look at what transpired

once the family moves to Erie to conclude intervention was not particularly successful in North

Carolina. J.P. files a Protection From Abuse Act Petition on behalf of his children alleging abuse

by the mother, B.D. OCY gets involved and initiates services such as Family Based Mental

Health with the family. The abuse allegations were ultimately unfounded, but despite a number

of agencies' involvement, conditions in the home deteriorate to the extent that the children have

to be removed. Both parents agree to the alleged facts that the children were living in unhealthy

and unsafe conditions; the mother had abused them; the father did not protect the children while

witnessing abuse at the hands of the mother; the parents were unwilling to seek mental health

treatment; the parents did not provide a safe environment for the children, and these issues

extended back to the family's time in North Carolina.




                                                 15
       The parents had joint counselling with Jessica Edmunds. She found the sessions "toxic"

with the constant fighting and disagreements between the parents. Once the parents split, each

saw her individually. J.P. would make progress, but as Edmunds testified, he would take two

steps forward, then two back. Something would trigger his anger with OCY, and the father

would retreat to negativity. The mother rejected all suggestionsregarding parenting techniques

and how to relate to her children. Her rejection of proper parenting culminated in the "explosive"

visit with her oldest child, D.P. on June 19, 2018, where she called him a "liar" and blamed him

for the separation of the family. J.P., despite his apparent willingness to properly parent his

children, consciously allowed D.P. to have an unauthorized overnight visit with B.D. The mother

had shown no inclination to change her behaviors to provide safe and proper parenting for her

children. The father had received services, training and therapy since June, 2017; had filed a PF A

against the mother for abuse of her children: admitted witnessing the abuse; and admitted that the

relationship between the children and their mother was troublesome. With all this acknowledged

information about the mother, J.P. still permitted unsupervised, unauthorized visitation.

        "Actions speak louder than words" is a better barometer of the father's alleviation of the

circumstances which led to the children's removal and adjudication of dependency. J.P., while

saying he appreciated OCY for providing services to help him to reunite with his family, would

 turn around and complain OCY kidnaps children, sells children, and did not give his wife a

 chance to rehabilitate herself. J.P. admittedly posted a number of items on Facebook during the

 period while the court was considering the change of goal. The first two posts from September 7,

 2018 take delight in the fact that his wife disrupted the court hearing for over an hour. The

 September 14, 2018 post, and the September 23, 2018 post although only "shared" with

 Facebook friends, reveal the acceptance of sinister attitudes and actions which threaten the safety



                                                   16
of those charged with protecting the most vulnerable in our society. The deviousness underscores

J.P.'s attempt to convince the court he was something he really wasn't- a parent ready to parent

and protect his children. The admitted addictive relationship between himself and B.D. is the

truth of this matter. He cannot break away from his wife, and will choose her over his children,

even if this compromises their safety.

       As previously noted, the standard of review of a trial court's determination to grant an

involuntary termination of parental rights· is abuse of discretion.

The Supreme Court has stated:

       ''/W/e must defer to the trial judges who see and hear the parties and can determine the
       credibility to be placed on each witness and, premised thereon, gauge the likelihood of
       the success of the current permanency plan."

       In re R.J. T. 608 Pa. at 27, 9 A.3d at 1190.

       The mother has clearly shown that she has no desire to change her attitude toward

parenting, no matter how much at risk it places her children. B.D. has been using abuse as a

parenting technique for years, and has demonstrated she will not consider any change to her

concept of parenting. "I am (the) mother."

       R.Z.-W.P., J.L.P. and E.R.P. have thrived in their pre-adoptive placements, and D.R.P.

has made it abundantly clear he wants no contact with B.D. The evidence demonstrated that

severing contact with their parents, has not had any detrimental effect on the children. Not

permitting these children to have to face the continued trauma and instability they have been

through in their short lives is the paramount concern of this court.

       B.D. has continuously demonstrated she cannot or will not place her children's needs

above her own. She refuses to accept responsibility for her actions. The skills and judgment

necessary to provide for the emotional well-being of her children are non-existent. The total



                                                  17
history of this case reveals that the mother is wiable and unwilling to change to give priority to

the needs for safety and adequate care for her children. She was given nwnerous opportunities to

demonstrate she would work to be able to provide the necessary basic needs for her children and

consistently failed to do so. The Agency has provided clear and convincing evidence supporting

the Termination ofB.D.'s parental rights to D.R.P., R.Z.-W.P., J.L.P. and E.R.P. pursuant to 23

Pa. C.S. §§ 2511 (a)(l),(2),(5), and (8); and that termination is in the best interests of those

children. 23 Pa. C.S. § 251 l(b).

                                              CONCLUSION

       The mother B.D. has absolutely refused to accept any services and programs offered to

her to remedy the conditions which led to the removal and placement ofD.R.P., R.Z.-W.P.,

J.L.P. and E.R.P. The mother has shown that she cannot or will not remedy the conditions which

led to the removal of her children. B.D. did not evidence any desire or ability to place her

children's safety and well-being above her dangerous conception of parenting. There is no

parental bond between mother and children. The best interests ofD.R.P., R.Z.-W.P., J.L.P. and

E.R.P. are best served by termination. It is requested that the Superior Court affirm this Court's

Decree terminating the Appellant/mother's parental rights.




                                                  18
            .�
           £day
Dated this      of September, 2019.




cc:   Anthony Vendetti, Esq.                     Gregory J. Grasinger, Esq.
      Erie County Office of Children and Youth   502 West 7'11 Street
      154 West 9u, Street                        Erie, PA. 16502
      Erie, PA 16501


      Christine Konzel, Esq.                     Alison Scarpitti, Esq.
      305 West 6u, Street                        150 East 8th Street, First Floor
      Erie, PA 16507                             Erie, PA 16501



      Patrick W. Kelley, Esq.
      254 West 61h Street
      Erie, PA. 16507




                                            19